Case 3:19-cr-00153 Document 1 Filed 06/18/19 Page 1 of 4 PagelD #: 1

 

FILED

 

UNITED STATES DISTRICT COURT FOR THE i JUN 18 2019

 

 

SOUTHERN DISTRICT OF WEST VIRGINIA |
HUNTINGTON GRAND JURY 2018 .

 

 

 

 

JUNE 18, 2019 SESSION

UNITED STATES OF AMERICA

 

v. CRIMINAL NO. B96 (-PO|S
21 U.S.C. § 841 (a) (1)
STEVEN DALE McCALLISTER 18 U.S.C. § 924(c) (1) (A)

18 U.S.C. § 922(g) (1)
18 U.S.C. § 924(a) (2)

INDICTMENT

The Grand Jury Charges:

COUNT ONE
(Possession with Intent to Distribute Fentanyl)

On or about June 12, 2019, at or near Barboursville, Cabell
County, West Virginia, and within the Southern District of West
Virginia, defendant STEVEN DALE MCCALLISTER knowingly and
intentionally possessed with intent to distribute 400 grams or
more of a mixture or substance containing a detectable amount of
N-phenyl-N-[1-(2-phenylethyl) -4-piperidinyl] propanamide, also
known as fentanyl, a Schedule II controlled substance.

In violation of Title 21, United States Code, Section

841 (a) (1).

 
Case 3:19-cr-00153 Document 1 Filed 06/18/19 Page 2 of 4 PagelD #: 2

COUNT TWO
(Possession with Intent to Distribute Methamphetamine)

On or about June 12, 2019, at or near Barboursville, Cabell
County, West Virginia, and within the Southern District of West
Virginia, defendant STEVEN DALE MCCALLISTER knowingly and
intentionally possessed with intent to distribute 50 grams or more
of mixture or substance containing a detectable amount of
methamphetamine, its salts, isomers, and salts of its isomers, a
Schedule II controlled substance.

In violation of Title 21, United States Code, Section

841 (a) (1).

 
Case 3:19-cr-00153 Document 1 Filed 06/18/19 Page 3 of 4 PagelD #: 3

COUNT THREE
(Possession of Firearm in Furtherance of Drug Trafficking)

On or about June 12, 2019, at or near Barboursville, Cabell
County, West Virginia, and within the Southern District of West
Virginia, defendant STEVEN DALE McCALLISTER did knowingly possess
a loaded Smith and Wesson, Model 686, .357 magnum revolver in
furtherance of a drug trafficking crime for which the defendant
may be prosecuted in a court of the United States, that is, a
violation of 21 U.S.C. § 841(a) (1), that is, possession with intent
to distribute fentanyl and methamphetamine.

In violation of Title 18, United States Code, Section

924 (c) (1) (A).

 

 
Case 3:19-cr-00153 Document1 Filed 06/18/19 Page 4 of 4 PagelD #: 4

COUNT FOUR
(Felon in Possession of a Firearm)

1. On or about June 12, 2019, at or near Barboursville,
Cabell County, West Virginia, within the Southern District of West
Virginia, defendant STEVEN DALE McCALLISTER did knowingly possess
a firearm in and affecting interstate commerce, that is, a loaded
Smith and Wesson, Model 686, .357 magnum revolver.

2. At the time defendant possessed the aforesaid firearm, he
knew he had been convicted of crimes punishable by a term of
imprisonment exceeding one year, as defined in 18 U.S.c. §
921(a) (20), that is:

a. convicted on or about May 14, 2001, in the Court

cf Common Pleas, Franklin County, Ohio, of
attempted robbery, in violation of Ohio Revised
Code §§ 2923.02 and 2911.02;

b. convicted on or about November 18, 2003, in the
Circuit Court of Cabell County, West Virginia, of
uttering, in violation of W. Va. Code § 61-4-5;
and,

on convicted on or about September 8, 2008, in the
United States District Court for the Southern
District of West Virginia, of the felony offense
of felon in possession of ammunition, in violation
of 18 U.S.C. §§ 922(g(1) and 924(a) (2).

In violation of Title 18, United States Code, Section

922(g) (1) and 924(a) (2).

MICHAEL B. STUART
United States Attorney

on ROA

R. GREGORHMEVEY
Assistant United States Attorney

 
